Order entered October 16, 2019




                                              In the
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01323-CR

                                   LOUIS RUSSO, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-80805-2016

                                            ORDER
         Before the Court is the State’s October 11, 2019 motion for extension of time to file its

brief. We GRANT the motion and ORDER the brief received that day filed as of the date of this

order.


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE